Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. We consent to the incorporation by reference in this Registration Statement on Form S-8 of Vertex Energy, Inc. (the “Company”),of our report dated March 31, 2015, relating to the consolidated financial statements of the Companyincluded in the Company’s Annual Report on Form 10-K/A (Amendment No.1) for the year endedDecember31, 2014. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas September 22, 2015
